EXHIBIT RADA Secures $4.7 Million Design Contract for Aircraft Upgrade Program in South America Press Release Source: RADA Electronic Industries Ltd. On Wednesday October 27, 2010, 6:49 am EDT NETANYA, Israel, Oct. 27, 2010 (GLOBE NEWSWIRE) RADA Electronic Industries Ltd. (Nasdaq:RADA - News) announced that it has signed a contract for avionics installation design, valued at over $4.7 million. This contract is part of an upgrade program for fighter aircraft run by a South American customer, a program for which RADA also supplies various avionics units. Under this contract, RADA will design the installation of all upgraded units in the aircraft as well as support the customer in the implementation of these upgrades. This contract, which will be carried out during 2011 and 2012, introduces potential future business opportunities for RADA as the customer will also need to purchase installation kits, which RADA produces. Zvika
